Title: Thomas Jefferson to "Abbe Salemankis," 14 March 1810
From: Jefferson, Thomas
To: “Abbe Salemankis”


          
            Sir
             
                     Monticello 
                     Mar. 14. 10
          
          
		  I have duly recieved your favor of Feb. 27. and am very thankful for the friendly sentiments therein expressed towards myself, as well as for the pamphlet inclosed. that it contains many serious truths and sound admonitions every reader will be sensible. at the same time it is a comfort that the medal has two sides. I do not myself contemplate human nature in quite so sombre a view. that there is much vice & misery in the world, I know. 
		   but more virtue & happiness I believe, at least in our part of it, the latter being the lot of those employed in agriculture in a greater degree than of other callings. that we are overdone with banking institutions, which have banished the precious metals, & substituted a more fluctuating & unsafe medium, that these have withdrawn capital from useful improvements & employments to nourish idleness, that the wars of the world have swoln our commerce beyond the wholsome limits of exchanging our own productions for our own wants, & that, for the emolument of a small proportion of our society, who prefer these demoralising pursuits to labours useful to the whole, the peace of the whole is endangered, and all our present difficulties produced, are evils more easily to be deplored than remedied. they should lead us to direct our prayers, if our philanthropy fails to do it, for the reestablishment of peace in Europe, when our commerce must of course return to it’s proper objects, & the idle to habits of industry. to these prayers, in which you will not fail to join, let me add my best wishes & respects for yourself.
          
            Th:
            Jefferson
        